Truly, J.,
delivered the opinion of the court.
This action is based on a domestic judgment, and, being in amount within the jurisdiction of a justice of the peace, was properly brought in the district where the defendant resided. §§ 2395, 2737, Code 1892. The position assumed by counsel for appellant, that, because this was a suit to renew a judgment, jurisdiction was vested exclusively in the court in which the judgment was originally rendered, is unsound.
*204The certified copy of the judgment roll was properly admitted in evidence. Ch. 101, p. 108, Acts 1896. Judgments rendered by justices of the peace may be enrolled in any county in this state upon compliance with § 2413, Code 1892. The testimony amply supports the finding of the trial judge, that this suit was instituted within seven years next after the rendition of the judgment on which it is founded.

Affirmed.